Yum! Brands Amends Terms of Cash Tender Offer To Purchase $150 Million of Its 7.700% Senior Notes due July 1, 2012 LOUISVILLE, KY, May 14, 2009 – Yum! Brands, Inc. (NYSE: YUM) today announced that it has amended the terms of its cash tender offer to purchase $150 million of its 7.700% Senior Notes due July 1, 2012 (CUSIP No. 988498AA9/ISIN No. US988498AA94) (the “Notes”).Yum! Brands is offering to pay the total consideration (which includes the early tender payment of $40 per $1,000 principal amount of the Notes) to all holders who validly tender and do not validly withdraw their Notes at or prior to the expiration of the tender offer.The tender offer is being made pursuant to an Offer to Purchase, dated as of April 30, 2009, and the related Letter of Transmittal. Except for the amendment regarding the payment of the total consideration for all validly tendered and not validly withdrawn Notes, all other terms and conditions of the tender offer remain unchanged. The tender offer is scheduled to expire at 11:59 p.m., New York City time, on May 28, 2009, unless extended (the “Expiration Time”). Subject to the terms and conditions of the tender offer, Yum! Brands expects to pay for Notes that have been validly tendered and not validly withdrawn on the business day after the Expiration Time. As of 5:00 p.m., New York City time, on May 13, 2009, holders had tendered approximately $129 million aggregate principal amount of the Notes. Holders who validly tender and do not validly withdraw their Notes at or prior to the Expiration Time are eligible to receive the total consideration (which includes the early tender payment of $40 per $1,000 principal amount of the Notes). The total consideration will be determined as described in the Offer to Purchase based on the present value of future payments on the Notes discounted to the settlement date at a rate equal to the sum of the yield to maturity for the reference security, calculated by the dealer managers based on the bid-side price at 2:00 p.m., New York City time, on May 26, 2009, plus the fixed spread, minus accrued and unpaid interest from the last interest payment date to, but not including, the settlement date. In addition, payments for Notes purchased pursuant to the tender offer will include accrued and unpaid interest from the last interest payment date to, but not including, the settlement date. Except in limited circumstances set forth in the Offer to Purchase, withdrawal rights for the tender offer expired as of 5:00 p.m., New York City time, on May 13, 2009.
